Wells, J.
(dissenting): It seems to me that the pivotal question in this case is as to the object and purpose of the law in authorizing investigations of this character. What is the nature of the proceeding ? If it is of a cxfimin'al nature, as assumed in the foregoing *417opinion, the judgment of this court is correct. Is the primary object of the law the punishment of an officer, or to maintain the integrity, usefulness and standing of the charitable, educational and penal institutions Of the state ? If this is a criminal proceeding, the law must be strictly followed; nothing can be taken by implication, and all presumptions must be in favor of the accused. ' If a criminal proceeding was intended, what necessity was there for this law ? Courts were already provided, with well-settled rules of procedure, for the trial of criminal matters, and all that the legislature would have been required to do was to define the offense and prescribe the punishment. The title of the act under which this proceeding . was had is: ‘ ‘An act providing for the appointment of committees to investigate the affairs of state institutions and conduct of officers.” The meaning of ‘ ‘ investigate ’ ’ and ‘ ‘ trial ’ ’ is not the same. The one means to search into, to inquire and examine into with care; the other means the formal examination of the matter at issue. The one is informal; the other formal. The one is to find the truth, whatever it may be; the other to settle an issue already joined.
There is no provision in the statute for the filing of a formal complaint or indictment in cases of this kind upon which the simple issue of guilty or not guilty could be tried.
“Whenever charges shall be made by any person or pe'rsons and circulated within the state or presented by such person in writing to the governor, at any time when the legislature is not in session, and said chai'ges shall be deemed worthy of credit, or emanating from a reliable and trustworthy source, . . . notice shall be given in writing to the official in charge of the institution, and also to the officer or each of the offi*418cers against whom complaint or charges have been made or preferred, which notice shall contain the substance of the matter charged. . . . The governor, lieutenant-governor and the speaker of the house of representatives of the state shall meet, ... . and they shall proceed to select a committee, . . . the duty of which committee, when selected, shall be to inquire into the truth of the charges, investigate the affairs of the institution, or examine into the official conduct of the officer named in the complaint.”
The terms “charges” and “complaint” are evidently used in a comprehensive sense as referring to that upon which the governor acted, whether circulated within the state or presented in writing.
The proceeding is an investigation, not a trial.
“As the committee does not constitute a court, and as the incidents and common-law rights of a court trial are not required, the objections made in regard to certain informalities and irregularities are unavailing. . . . The evidence was heard and considered by a tribunal created for that purpose, and the duty of determining its sufficiency belongs to that tribunal, and not to the court. Testimony was offered to sustain and refute the charges, and the weight and sufficiency of that testimony, as well as. the fact of whether cause was shown, were concluded by the determination of the committee and the action of the governor.” (Lynch v. Chase, 55 Kan. 378, 40 Pac. 669.)
The law making no requirements for a formal charge, but only that the notice shall contain the substance of the matter charged, it seems clear to me that a formal issue of guilty or not guilty was not intended to be made, but the question was: Has the. institution whose affairs are being investigated been conducted in a manner tending to destroy or retard its usefulness, reputation or efficiency in the general direction indicated by the accusation? This can be best determined by finding just what has been done. *419Whether the acts done are sufficient evidence of “ corruption, venality, inefficiency, misconduct, immorality, or inattention to duties,” or not, were questions to be determined by the committee, and their recommendation was the only authority upon which the governor was authorized to act.